Citation Nr: 0606899	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  02-11 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from August 1978 to August 
1981 and from October 1982 to October 1984.

This appeal arises from a December 2001 rating decision of 
the Wichita, Kansas
RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran currently suffers from a hiatal hernia that 
was not manifest in service or for many years thereafter; the 
veteran's hiatal hernia is unrelated to disease or injury 
during service.


CONCLUSION OF LAW

A hiatal hernia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records are silent regarding the presence 
of a hiatal hernia upon the veteran's entrance into service 
in October 1982.  In April 1983, the veteran complained of 
recurrent heart pain that existed before coming into service.  
He had never received medication for this pain.  The 
assessments were rule out hiatal hernia and reflux 
esophagitis.  

In September 1983, the veteran was seen for substernal pain 
of unknown etiology.  

Recurrent mid-chest pain was noted in June 1984.  The 
assessment was substernal pain of questionable etiology.  

In July 1984, the veteran complained of epigastric burning 
after eating.  

On the September 1984 separation physical examination, it was 
noted that the veteran took an over the counter medication 
for reflux esophagitis.  Examination was negative for a 
hiatal hernia.

A March 1999 private medical report includes a medical 
history of a hiatal hernia (not documented) as reported by 
the veteran.  

On VA examination in March 2004, the veteran reported that he 
had experienced heartburn and regurgitation during service 
that had continued to the current time.  The impressions 
included a report of a hiatal hernia.  There were no medical 
records to demonstrate the presence of a hiatal hernia.  A 
barium swallow was ordered to determine whether a diagnosis 
of hiatal hernia was warranted.  

An upper GI series in April 2004 revealed a small hiatal 
hernia.  A June 2004 addendum report indicates that a hiatal 
hernia had been confirmed.  It was noted that there was no 
way to date the onset of the hiatal hernia as it was not 
possible to know whether the hiatal hernia was manifest 
during service but it was further noted that it could have 
been.

A September 2005 VA medical opinion indicates that the 
veteran's current symptoms were from gastroesophageal reflux 
disease and hiatal hernia and that these symptoms were 
related to symptoms prior to and during military service.  It 
was opined that gastroesophageal reflux disease and hiatal 
hernia existed prior to service and were not aggravated 
during service.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  With chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2005).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

With regard to the claim for a hiatal hernia, the service 
medical records show that on several occasions in 1983 and 
1984, the veteran complained of substernal chest pain.  One 
treatment notation in April 1983 included an assessment of 
rule out hiatal hernia.  It is important to note, however, 
that a hiatal hernia was never diagnosed during service and 
the September 1984 separation examination failed to 
demonstrate the presence of a hiatal hernia.  

The Board notes that in the case of Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), the Court determined that pain 
alone, without a diagnosed or identifiable underlying 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  In the instant 
claim, as the service medical records only showed the 
presence of generalized chest pain, without a diagnosed 
underlying disability, the Board finds that this evidence 
does not demonstrate the presence of a chronic disability to 
include a hiatal hernia during service.

Moreover, the medical record is silent for many years after 
service as to the existence of a hiatal hernia.  In the late 
1990s, the medical record shows that the veteran complained 
of chest pain, but a hiatal hernia was not diagnosed until 
April 2004 when an upper GI series was performed.   

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the currently 
diagnosed hiatal hernia and the veteran's service.  The Board 
has the duty to assess the credibility and weight to be given 
the evidence relative to this issue.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 1 
Vet. App. 406 (1991)).  

A June 2004 VA opinion indicated that there was no way to 
date the onset of the hiatal hernia.  It is clear, therefore, 
that this opinion does not provide support for the veteran's 
claim that a hiatal hernia was present during service.  

Based on the fact that the service medical records contained 
symptoms of substernal chest pain that reportedly predated 
service, it was opined by a VA examiner in September 2005 
that gastroesophageal reflux disease and a hiatal hernia 
existed prior to service and were not aggravated during 
service.  The Board notes that when the veteran entered into 
service in October 1982, the diagnosis of a hiatal hernia was 
not made.  

In this regard, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111 (West 2002).  In this case, 
without a showing of a hiatal hernia at entry, the burden is 
on VA to show by clear and unmistakable evidence that 1) the 
veteran's disability existed prior to service, and 2) the 
preexisting disability was not aggravated by active military 
service.  Otherwise, the veteran must be taken to have been 
in sound condition at entry.  See Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 
2003).

With respect to the requirement that the Government show by 
clear and unmistakable evidence that a hiatal hernia existed 
prior to service, the Board notes that it has reviewed all of 
the evidence of record, to include service and post service 
medical records, and the appellant's own contentions.  Based 
on the totality of the evidence there is no basis for a 
finding that a hiatal hernia, first diagnosed in April 2004, 
preexisted service in October 1982.  As a result, the veteran 
is considered to have been in sound condition at service 
entry in October 1982.  As the presumption of soundness is 
intact in this case, the issue left for resolution is whether 
a hiatal hernia was incurred during service.  As the 
September 2005 VA opinion does not address direct service 
incurrence, it will not be accorded any probative value.

The only remaining medical opinion of record, therefore, is 
the June 2004 VA opinion that indicated that it was not 
possible to date the onset of the hiatal hernia.  Given the 
facts that a hiatal hernia was not present in service and 
that a hiatal hernia was not diagnosed at service separation 
or for many years thereafter, coupled with the fact that the 
record does not contain a medical nexus opinion that would 
connect the hiatal hernia diagnosed in 2004 with service, the 
Board concludes that the preponderance of the evidence is 
against a showing that the veteran's hiatal hernia is related 
to disease or injury suffered during service.  

Furthermore, the question of whether the veteran's hiatal 
hernia is etiologically related to injury or disease in 
service is solely within the province of health care 
professionals who are qualified to enter a medical diagnosis 
or an opinion as to the relationship between a current 
disability and service.  See Espiritu at 494-95.  Therefore, 
the veteran's statements do not constitute probative nexus 
evidence.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  In short, the competent medical evidence does 
not establish a connection between the current hiatal hernia 
and the veteran's service.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in August 2001 prior to the initial unfavorable AOJ 
decision in December 2001. 

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in August 2001 and March 2004 as well 
as a statement of the case in July 2002, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  The service medical 
records are of record.  The service personnel records are not 
of record as the National Personnel Records Center indicated 
in March 2003 that they were unavailable.  The veteran has 
not requested a personal hearing in support of his claim.  
Accordingly, the Board finds that the evidentiary development 
is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with a VA medical examination and two VA medical opinions 
were obtained.  The Board finds that the evidence currently 
of record is adequate to fully and fairly evaluate the 
veteran's appeal under 38 C.F.R. § 3.159 without affording 
the veteran another VA examination or obtaining another VA 
medical opinion.   

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for a hiatal hernia is 
denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


